Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 1/18/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1, 3-5, 7-12 and 14-15 renumbered 1-12 are allowed.

Reason for Allowance
The present invention is directed to a method for setting control and data channel transmission time in wireless communication system.
Each independent claim identifies the uniquely distinct features, particularly:
transmitting, to the base station, the uplink transmission from the start point to the end point,
wherein the uplink scheduling information configures a first duration of a starting subframe of the plurality of subframes and a second duration of a last subframe of the plurality of subframes, and


The closest prior art:
Marinier (US 20180242317 A1) discloses a method for uplink and downlink framing, scheduling and synchronization in wireless network (Fig 1-10).
Chen (US 20160295584 A1) discloses a method for management of dynamic transmission time interval scheduling for low latency communication (Fig 1-15).
Kim (US 20190223204 A1) discloses a method for communicating downlink channel in a wireless network.
All the prior art disclose conventional method for setting control and data channel transmission time in wireless communication system, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473